          Case 2:21-cr-00333-DMG Document 1 Filed 06/27/21 Page 1 of 13 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)         ‫ ܆‬Original    ‫ ܆‬Duplicate Original


                               UNITED STATES DISTRICT COURT
                                                        for the

                                            Central District of California                    

 United States of America
                                                                                                 '/
                 v.
                                                                  Case No.
 Luis Antonio Victoria Dominguez,
                                                                               2:21-mj-03043 -duty
                 Defendant


                           CRIMINAL COMPLAINT BY TELEPHONE
                          OR OTHER RELIABLE ELECTRONIC MEANS
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of June 25, 2021 in the county of Los Angeles in the Central District of California, the

defendant violated:

           Code Section                                           Offense Description

           49 U.S.C. § 46504                                      Interference with Flight Crew
                                                                  Members and Attendants

         This criminal complaint is based on these facts:

         Please see attached affidavit.

         _ Continued on the attached sheet.


                                                                                  /s/ William Richau
                                                                                Complainant’s signature

                                                                           William Richau, Special Agent
                                                                                 Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:             June 27, 2021 at 1:34 p.m.
                                                                                     Judge’s signature
                                                                                             signat

 City and state: Los Angeles, California                           Hon. Rozella A. Oliver, U.S. Magistrate Judge
                                                                                 Printed name and title

AUSA: Solomon Kim x. 2450
 Case 2:21-cr-00333-DMG Document 1 Filed 06/27/21 Page 2 of 13 Page ID #:2



                                AFFIDAVIT

     I, William Richau, being duly sworn, declare and state as

follows:

                         PURPOSE OF AFFIDAVIT

     1.      This affidavit is made in support of a complaint

against LUIS ARMANDO VICTORIA DOMINGUEZ (“VICTORIA DOMINGUEZ”)

for violation of Title 49, United States Code, Section 46504

(Interference with Flight Crew Members and Attendants).

     2.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

warrant and does not purport to set forth all of my knowledge of

the investigation into this matter.       Unless specifically

indicated otherwise, all conversations and statements described

in this affidavit are related in substance and in part only.

                         BACKGROUND OF AFFIANT

     3.      I am a Special Agent (“SA”) with the Federal Bureau of

Investigation (“FBI”) and have been so employed since 2006.

Since 2016, I have been assigned to the Los Angeles

International Airport (“LAX”) Office of the FBI, where I

investigate violations of federal law which occur within the

airport environment and on board aircraft.        My experience

includes interviewing victims, subjects, and witnesses,

gathering documents, analyzing video footage, assisting with the
execution of search warrants, assisting with the execution of

                                    1
 Case 2:21-cr-00333-DMG Document 1 Filed 06/27/21 Page 3 of 13 Page ID #:3



arrest warrants, conducting surveillance, and serving grand jury

subpoenas.    Before this assignment, I received training in

complex investigations while attending the FBI Special Agent

Academy in Quantico, Virginia.      This training included, among

other things, instruction regarding search and seizure law.

     4.      Through my training and experience with the FBI, I

have become familiar with Title 49, United States Code, Section

46501, which establishes the Special Aircraft Jurisdiction of

the United States and, under Sections 46501(1)(A) and
46501(2)(C), gives the federal government jurisdiction in all

criminal matters occurring on any civil aircraft that is “in

flight” in the United States (i.e., from the moment all external

doors are closed through the moment when one external door is

opened to allow passengers to leave the aircraft).

                       SUMMARY OF PROBABLE CAUSE

     5.      Title 49, United States Code, Section 46504 states, in

pertinent part, “[a]n individual on an aircraft in the special

aircraft jurisdiction of the United States who, by assaulting or
intimidating a flight crew member or flight attendant of the

aircraft, interferes with the performance of the duties of the

member or attendant or lessens the ability of the member or

attendant to perform those duties, or attempts or conspires to

do such an act, shall be fined under title 18, imprisoned for
not more than 20 years, or both.”

     6.      On the evening of June 25, 2021, VICTORIA DOMINGUEZ

boarded United Airlines flight UA 5365, operated by SkyWest
Airlines, which was scheduled to depart from Los Angeles,

                                    2
 Case 2:21-cr-00333-DMG Document 1 Filed 06/27/21 Page 4 of 13 Page ID #:4



California, and land in Salt Lake City, Utah.         After the

aircraft pushed back from Gate 82 and was taxiing toward the

runway, VICTORIA DOMINGUEZ approached the cockpit and pounded on

the door several times.     Flight attendant L.B. interceded with

the intention of preventing VICTORIA DOMINGUEZ from breaching

the cockpit.    VICTORIA DOMINGUEZ then turned to the right exit

door and opened it, partially deploying the slide.          He pulled

free from passenger A.G., who had come to assist L.B., and

jumped out of the aircraft onto the tarmac.         After the flight
returned to Gate 82, mechanics were forced to fully deploy the

slide to eliminate any further safety hazards.         VICTORIA

DOMINGUEZ was apprehended by the Los Angeles Airport Police

Department (“LAXPD”) and transported to the emergency room with

a fractured right leg.

                     STATEMENT OF PROBABLE CAUSE

     7.    Based on my review of law enforcement reports, my

discussions with law enforcement agents and officers involved in

the investigation, and my own observations and knowledge of the
investigation, I am aware of the following:

     A.    Witness Interviews

     8.    On June 25, 2021, I interviewed witness K.C., the

passenger in seat 10A, seated next to VICTORIA DOMINGUEZ in seat

10B, on flight UA5365, outbound from Los Angeles, California to
Salt Lake City, Utah, on June 25, 2021, who stated, among other

things, the following:

           a.    When VICTORIA DOMINGUEZ sat down next to K.C., he
“looked sketchy” because he kept looking around and toward the

                                    3
 Case 2:21-cr-00333-DMG Document 1 Filed 06/27/21 Page 5 of 13 Page ID #:5



back of the aircraft.     VICTORIA DOMINGUEZ asked K.C. about her

boarding pass, but K.C. felt uncomfortable and tried to ignore

him.

            b.   As the aircraft was pushing back, VICTORIA

DOMINGUEZ got fidgety and K.C. observed what she described as a

“big twitch.”    VICTORIA DOMINGUEZ asked her where she was going,

and she replied that it was not his business.         VICTORIA

DOMINGUEZ then whispered that he needed to get out, was going to

jump out, and said, “I’m serious.”
            c.   VICTORIA DOMINGUEZ unbuckled his seat belt and

sprinted to the front of the aircraft.        K.C. saw VICTORIA

DOMINGUEZ try to fight off flight attendant L.B.         At least five

male passengers stood up to assist L.B.

            d.   K.C. heard the aircraft door open and knew that

VICTORIA DOMINGUEZ had jumped out because she heard the

passengers on the right side of the aircraft say that he was

running.

       9.   On June 25, 2021, several FBI agents and I interviewed

witness L.B., a SkyWest Airlines flight attendant on UA 5365,

who stated, among other things, the following:

            a.   L.B. was one of two flight attendants on UA 5365

and was assigned to service the front half of the aircraft.           The

second flight attendant was assigned to the back half of the

aircraft.

            b.   The aircraft pushed back from Gate 82 and began

taxiing after all doors had been closed.        L.B. was seated and
secured in the jump seat located in the front of the aircraft

                                    4
 Case 2:21-cr-00333-DMG Document 1 Filed 06/27/21 Page 6 of 13 Page ID #:6



near the main boarding door on the left side of the aircraft and

the cockpit.     While the plane was taxiing to the runaway, L.B.

noticed VICTORIA DOMINGUEZ approaching the front of the aircraft

from seat 10B.    VICTORIA DOMINGUEZ was mumbling incoherent

phrases in what sounded to L.B. like broken Spanish.          Initially,

L.B. believed that VICTORIA DOMINGUEZ was coming to the front of

the aircraft to use the bathroom, and she asked him to return to

his seat.

            c.    However, VICTORIA DOMINGUEZ continued past L.B.
and began banging on the cockpit door and manipulating the

locked doorknob, while saying something about getting off the

aircraft.    L.B.’s main concern was defending the cockpit.         She

“prayed that they [the flight crew] would not answer the door.”

            d.    The flight crew did not open the cockpit door.

When VICTORIA DOMINGUEZ was unsuccessful at gaining entry to the

cockpit, he pushed past L.B. and proceeded to the emergency exit

door on the right side of the aircraft.        He managed to push the

door approximately three-quarters of the way open, but the

emergency slide did not deploy fully.

            e.    Passenger A.G., a nearby passenger who had been

seated in seat 3C, rushed to the door and grabbed VICTORIA

DOMINGUEZ’s arm in an attempt to keep him in the aircraft.

Moments later, VICTORIA DOMINGUEZ maneuvered away from A.G. and

fell out of the open emergency exit door onto the tarmac.           Once

VICTORIA DOMINGEZ landed on the tarmac, he began crawling away

from the aircraft.    His right leg appeared broken.



                                    5
 Case 2:21-cr-00333-DMG Document 1 Filed 06/27/21 Page 7 of 13 Page ID #:7



     10.   On June 25, 2021, several FBI agents interviewed

witness A.G., the passenger in seat 3C, who stated, among other

things, the following:

           a.    A.G. was sitting in seat 3C with his headphones

on when he noticed VICTORIA DOMINGUEZ walking briskly to the

front of the aircraft.     Flight attendant L.B. initially

instructed VICTORIA DOMINGUEZ to sit down, but he did not

acknowledge her instruction.      He passed L.B. and proceeded to

pound four or five times on the cockpit door with his fist.
L.B. asked for help and attempted to pull VICTORIA DOMINGUEZ

back from the cockpit door.      VICTORIA DOMINGUEZ pushed L.B. out

of the way with his forearm as he turned toward the forward

right emergency exit door (located to the right of the cockpit

door near the forward galley).

           b.    A.G. quickly got out of his seat and approached

VICTORIA DOMINGUEZ at the emergency exit door.         By the time A.G.

arrived at the door, the door was open and the emergency slide

was partially deployed.

           c.    A.G. grabbed VICTORIA DOMINGUEZ by the shirt

collar and pulled him back in an attempt to keep him in the

aircraft, but VICTORIA DOMINGUEZ attempted to free himself.

Meanwhile, L.B. was on the phone with the flight deck and said,

“you need to stop the plane.”      The aircraft then stopped.

           d.    A.G. held on to VICTORIA DOMINGUEZ for a few

seconds before VICTORIA DOMINGUEZ twisted himself free.

VICTORIA DOMINGUEZ then fell out of the emergency exit door and
onto the tarmac without coming into contact with the partially

                                    6
 Case 2:21-cr-00333-DMG Document 1 Filed 06/27/21 Page 8 of 13 Page ID #:8



deployed emergency slide.      VICTORIA DOMINGUEZ then began

crawling away from the aircraft.

     11.   On June 25, 2021, several FBI agents interviewed

witness J.S., the captain of UA 5365, who stated, among other

things, the following:

           a.    After leaving the gate, the aircraft was on the

tarmac and moving slowly toward the runway for departure.           The

plane was approximately ¾ mile from the runway and number two in

line for departure when J.S. heard an extremely loud banging on
the cockpit door and the forward flight attendant L.B. screaming

from outside the door.     J.S. also heard some scuffling and

weight shifting around heavily.

           b.    This was the first time J.S. experienced anyone

banging on the cockpit door.      He was initially confused because

there is a “knock system” that the flight attendants use to

communicate with the flight deck to open the door in the event

the interphone does not work.      That was not the case in this

situation, so there was no reason for the flight attendants to

knock on the door.

           c.    J.S. immediately assumed that someone was trying

to breach the cockpit.     Within seconds of hearing the screaming

and scuffle from the outside, J.S. received an interphone call

from L.B. saying, “somebody subdued him.”        J.S. thought things

were under control, but within seconds after the call, he saw a

warning light go off on the center of the control panel that

indicated that an aircraft door was open.        He also heard a



                                    7
 Case 2:21-cr-00333-DMG Document 1 Filed 06/27/21 Page 9 of 13 Page ID #:9



hissing noise indicating a door opening.        Then he and first

officer pilot T.W. realized that someone got off the plane.

             d.   T.W. opened a window to look outside for an open

aircraft door and observed the right galley door partially open

with the emergency slide partially deployed.         Because the slide

is pressurized, J.S. knew that it would be very dangerous if it

suddenly deployed fully from that position without any

clearance.    The slide fully deploying while the plane was moving

or with the engine on was also a threat because the slide could
get sucked into the engine.      As a result, J.S. and T.W. decided

to turn off the right engine.      Once the plane returned to the

gate, maintenance came, cleared the area, and fully deployed the

slide to prevent any further safety hazards.

             e.   J.S. declared this incident as a Level 4 threat,

which he described as “huge … the biggest” threat.          When J.S.

eventually opened the cockpit door, he saw that L.B. was very

shaken up. Over an hour after the incident, while the

investigation was ongoing, J.S. accompanied L.B. off the plane

as she was still very emotional and crying, and needed some time

to gather herself and calm down.

     12.     On June 25, 2021, an FBI agent interviewed witness

T.W., the first officer pilot of UA 5365, who stated, among

other things, the following:

             a.   As UA 5365 began taxiing to the runway after

pushing back from Gate 82, T.W. heard two or three knocks on the

cockpit door followed by three or four loud bangs.          Shortly



                                    8
Case 2:21-cr-00333-DMG Document 1 Filed 06/27/21 Page 10 of 13 Page ID #:10



after T.W. heard the banging on the door, he heard a scream

coming from flight attendant L.B.

           b.    T.W. believed that there was a direct threat to

the cockpit.    Captain J.S. set the brakes while T.W. declared an

emergency over the radio with LAX Ground Control.          T.W. notified

LAX Ground Control that someone was trying to break into the

cockpit and requested permission to return to the gate.           The

captain had a short “muffled” phone conversation with L.B. over

the flight deck phone.
           c.    T.W. received taxiing instructions from LAX

Ground Control to a parking location on an adjacent terminal

ramp that was out of the way of other airport traffic.          T.W. and

J.S. began making a left turn towards the ramp when they

received a caution message in the cockpit that a cabin door was

open.   T.W. looked out the cockpit window and noticed that the

emergency evacuation slide was partially deployed at the front-

right cabin door.    Both T.W. and J.S. were concerned about the

emergency evacuation slide getting ingested into the right

engine, so they shut it down.

           d.    T.W. and J.S. got clearance from LAX Ground

Control to go back to Gate 82.      As they were maneuvering the

aircraft back to the gate, they observed police cars surrounding

VICTORIA DOMINGUEZ on the tarmac.

           e.    On the way back to Gate 82, J.S. called L.B. on

the flight deck phone and received further information on what

transpired in the cabin.     L.B. stated that there were no further
threats in the cabin and that the cabin was now secure.           J.S.

                                    9
Case 2:21-cr-00333-DMG Document 1 Filed 06/27/21 Page 11 of 13 Page ID #:11



and T.W. taxied the aircraft back to Gate 82 where law

enforcement met them.

     B.    Interview of VICTORIA DOMINGUEZ

     13.   After LAXPD detained VICTORIA DOMINGUEZ and

transported him to a local hospital for treatment for his broken

leg, the next day, on June 26, 2021, another task force officer

(“TFO”) and I interviewed VICTORIA DOMINGUEZ in the hospital.

The TFO presented VICTORIA DOMINGUEZ with the Advice of Rights

form, which was read out loud to him in Spanish.         VICTORIA
DOMINGUEZ stated he understood the form, signed it, and agreed

to speak with us.    He stated, among other things, the following:

           a.    On Tuesday, June 22, 2021, VICTORIA DOMINGUEZ

arrived at LAX from Los Cabos San Lucas, Mexico.         His plan was

to travel to Salt Lake City, Utah, but he did not have a

connecting flight.    He went to an unknown hotel on 7th Street in

downtown Los Angeles near a bus station, where he drank several

beers and purchased $20 of crystal methamphetamine from an

unknown individual.     When asked how much crystal methamphetamine

he got for the $20, he responded, “A lot.”

           b.    The next day, Wednesday, June 23, 2021, VICTORIA

DOMINGUEZ moved to another hotel on Central and 42nd in the
downtown Los Angeles.     He still had crystal methamphetamine and

continued to smoke on and off throughout the day.          He decided

that instead of taking the bus to Salt Lake City, he was going

to fly.

           c.    On Thursday, June 24, 2021, at approximately 5:00
p.m., VICTORIA DOMINGUEZ left the hotel to go to LAX.          Before he

                                    10
Case 2:21-cr-00333-DMG Document 1 Filed 06/27/21 Page 12 of 13 Page ID #:12



left the hotel, he smoked more crystal methamphetamine.           But, he

ultimately missed his flight on Thursday, left LAX, and wandered

the streets throughout the night.

             d.   On Friday, June 25, 2021, VICTORIA DOMINGUEZ

returned to LAX.    But, he missed the 12:00 p.m. flight and was

rescheduled for a 6:30 p.m. flight (flight UA 5365).

             e.   VICTORIA-DOMINGUEZ boarded flight UA 5365 and

took his seat.    He was coming down from all the drugs he had

used the last couple of days and immediately started to doze
off.   He heard the passengers seated behind him laughing and

talking about the flight going to a different city than Salt

Lake City.

             f.   VICTORIA DOMINGUEZ began to panic and immediately

stood up and walked toward the front of the aircraft.          He met

flight attendant L.B. and told her he was not feeling well and

needed to get off the aircraft.       L.B. told VICTORIA DOMINGUEZ

that the flight was about to take off and began to struggle with

him.

             g.   Desperate to get off the plane, VICTORIA

DOMINGUEZ approached and started knocking on the cockpit door so

that the pilots would stop the aircraft and allow him to get

off.   When the pilots did not open the door, VICTORIA DOMINGUEZ

walked to the emergency door located in the galley area to the

right of the cockpit and opened it.       VICTORIA DOMINGUEZ was

familiar with how to open those doors because in the past he had

sat in the emergency exit row and moved the handles up and down.



                                    11
Case 2:21-cr-00333-DMG Document 1 Filed 06/27/21 Page 13 of 13 Page ID #:13



VICTORIA DOMINGUEZ further stated that perhaps his panic attack

gave him the strength to open the door.

           h.     When VICTORIA DOMINGUEZ opened the door, the

aircraft was not moving, but then it began to roll.          At that

point, he jumped off, landing on the ground.         When he landed, he

attempted to get up to move out of the aircraft’s way and avoid

being run over.    He then realized he was unable to move due to

his broken leg.

                               CONCLUSION

     14.   For all the reasons described above, there is probable

cause that VICTORIA DOMINGUEZ violated Title 49, United States

Code, Section 46504 (Interference with Flight Crew Members and

Attendants).




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____
                  27th day of
June, 2021.



UNITED
     D STATES MAGISTRATE
              MA         JUDGE




                                    12
